          Case 1:18-cv-02988-DLF Document 12 Filed 12/31/18 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DAMIEN GUEDES, et al                                  :
                                                      :
                               Plaintiffs             :
               v.                                     :       Civil Action No. 1:18-cv-2988
                                                      :
BUREAU OF ALCOHOL, TOBACCO,                           :
FIREARMS AND EXPLOSIVES, et al.                       :
                                                      :
                               Defendants             :

               PLAINTIFFS’ MOTION TO LIFT STAY OF PROCEEDINGS



       Plaintiffs Damien Guedes, Shane Roden, Firearms Policy Foundation, Madison Society

Foundation, Inc., and Florida Carry, Inc. hereby move this Honorable Court to lift the Stay of

Proceedings for the reasons specified in the attached Memorandum in Support.

       The undersigned has inquired with the attorney for the Defendants, including providing

copies of this Motion and related filings in advance, and although they oppose this motion,

Defendants have agreed that if the Stay of Proceedings is lifted, they are prepared to proceed

pursuant to the previously agreed upon expedited briefing schedule and oral argument on

January 11, 2019 as ordered by the Court on December 21, 2018, with only minor changes to the

briefing deadlines, as specified in the proposed order that is being filed with this Motion.


                                                     Respectfully Submitted,



                                                     ________________________
                                                     Adam Kraut, Esq.
                                                     D.C. Bar No. PA0080
                                                     AKraut@CivilRightsDefenseFirm.com
Case 1:18-cv-02988-DLF Document 12 Filed 12/31/18 Page 2 of 3




                                Joshua Prince, Esq.
                                D.C. Bar No. PA0081
                                Joshua@CivilRightsDefenseFirm.com

                                Civil Rights Defense Firm, P.C.
                                646 Lenape Road
                                Bechtelsville, PA 19505
                                (888) 202-9297 (t)
                                (610) 400-8439 (f)

                                Attorneys for the Plaintiffs
         Case 1:18-cv-02988-DLF Document 12 Filed 12/31/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of December 2018, I served the foregoing, along with

the accompanying Memorandum of Points and Authorities in Suport, on Department of Justice

attorney, Eric Soskin, via email at eric.soskin@usdoj.gov.




                                               Respectfully Submitted,




                                               ________________________
                                               Adam Kraut, Esq.
                                               D.C. Bar No. PA0080

                                               AKraut@CivilRightsDefenseFirm.com
                                               Civil Rights Defense Firm, P.C.
                                               646 Lenape Road
                                               Bechtelsville, PA 19505
                                               (888) 202-92973 (t)
                                               (610) 400-8439 (f)

                                               Attorney for Plaintiffs
